EXHIBIT 10.1

FACILITY AGREEMENT

This FACILITY AGREEMENT (this “Agreement”), dated as of June 26, 2008, is
entered into by and between ZymoGenetics, Inc., a Washington corporation (the
“Borrower”), and Deerfield Private Design Fund, L.P., a Delaware limited
partnership and Deerfield Private Design International, L.P. a limited
partnership organized under the laws of the British Virgin Islands
(individually, a “Lender” and together, the “Lenders” and, together with the
Borrower, the “Parties”).

W I T N E S S E T H

WHEREAS, the Borrower wishes to borrow from the Lenders up to One Hundred
Million Dollars ($100,000,000) for the purpose described in Section 2.1; and

WHEREAS, the Lenders desire to make loans to the Borrower from time to time for
such purpose;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Lenders and the Borrower agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 General Definitions. Wherever used in this Agreement, the Exhibits
or the Schedules attached hereto, unless the context otherwise requires, the
following terms have the following meanings:

“Additional Amounts” has the meaning given to it in Section 2.6(b).

“Affiliate” as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by or is under common Control with such Person or
is a director or officer of such Person or of an Affiliate of such Person.
Control with respect to any Person, means either (i) ownership directly or
indirectly of forty-nine percent (49%) or more of all equity interests in such
Person or (ii) the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, by contract or otherwise.

“Business Day” means a day on which banks are open for business in The City of
New York.

“Cash and Cash Equivalents” means the aggregate amount of cash and cash
equivalents and marketable securities shown on the Borrower’s condensed balance
sheet included in reports filed by the Borrower with the SEC under the Exchange
Act or otherwise made available to the Borrower’s stockholders.

 

1



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.

“Common Stock” means the common stock, par value $0.001 per share, of the
Borrower.

“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.

“Disbursement” has the meaning given to it in Section 2.2.

“Disbursement Date” means the date on which a Disbursement occurs.

“Disbursement Request” has the meaning given to it in Section 2.2.

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

“Event of Default” has the meaning given to it in Section 5.5.

“Evidence of Disbursement” has the meaning given to it in Section 2.2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Excluded Taxes” means (i) all income taxes, minimum or alternative minimum
income taxes, withholding taxes imposed on gross amounts, any tax determined
based upon income, capital gains, gross income, sales, net profits, windfall
profits or similar items, franchise taxes (or any other tax measured by capital,
capital stock or net worth), gross receipts taxes, branch profits taxes, margin
taxes (or any other taxes imposed on or measured by net income, or imposed in
lieu of net income) payable by the Lenders in any jurisdiction to any Government
Authority (or political subdivision or taxing authority thereof) in connection
with any payments received under this Agreement by the Lenders, or (ii) any such
tax imposed in connection with the execution and delivery of, and the
performance of its obligations under, this Agreement and (iii) all taxes imposed
as a result of any Lender organized or existing under or being domiciled in the
British Virgin Islands.

“Final Payment” means such amount as may be necessary to repay the Loan in full
and any other amounts owing by the Borrower to the Lenders pursuant to the
Financing Documents.

“Final Payment Date” means the earlier of (i) the date on which the Borrower
repays the outstanding principal of the Loan (together with any other amounts
accrued and unpaid under this Agreement) to the Lenders pursuant to this
Agreement and (ii) the fifth anniversary of the date of this Agreement.

“Financing Documents” means this Agreement, the Notes, the Registration Rights
Agreement, the Royalty Agreement, the Warrants and any other document or
instrument delivered in connection with any of the foregoing whether or not
specifically mentioned herein or therein.

 

2



--------------------------------------------------------------------------------

“Government Authority” means any government, governmental department, ministry,
cabinet, commission, board, bureau, agency, tribunal, regulatory authority,
instrumentality, judicial, legislative, fiscal, or administrative body or
entity, domestic or foreign, federal, state or local having jurisdiction over
the matter or matters and Person or Persons in question, including, with
limitation, the SEC.

“Indemnified Person” has the meaning given to it in Section 6.11.

“Indemnity” has the meaning given to it in Section 6.11.

“Interest Rate” means (a) 4.9% per annum during any fiscal quarter of the
Borrower in the event that the aggregate amount of Cash and Cash Equivalents of
the Borrower is equal to or greater than $50,000,000 as of the last day of the
immediately preceding fiscal quarter of the Borrower, (b) 6.9% per annum during
any fiscal quarter of the Borrower in the event that the aggregate amount of
Cash and Cash Equivalents of the Borrower is less than $50,000,000 as of the
last day of the immediately preceding fiscal quarter of the Borrower or, if
applicable pursuant to the provision of the Royalty Agreement, (c) such rate
shall be determined pursuant to Section 6 of the Royalty Agreement. Accrued
interest shall be compounded quarterly and added to the principal amount of the
Notes. Interest shall accrue on the principal balance of the Notes outstanding
from time to time hereunder.

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention,
privilege or other encumbrance on or with respect to property or interest in
property having the practical effect of constituting a security interest, in
each case with respect to the payment of any obligation with, or from the
proceeds of, any asset or revenue of any kind. For the avoidance of doubt, any
grant or license or option to obtain a license to, or the sale or other transfer
of, the Borrower’s intellectual property or other assets to any entity that
intends to research and develop or commercialize products or services covered by
such intellectual property or embodying or arising from such other assets,
whether directly or through the Borrower or another entity shall not constitute
a Lien, provided that the Borrower or a wholly owned subsidiary of the Borrower
(and not any third party or any of the Borrower’s stockholders) retains the
right or has the obligation to reacquire such intellectual property or other
assets or to terminate such license or option.

“Loan” means the loan to be made available by the Lenders to the Borrower
pursuant to Section 2.2 in the maximum aggregate principal amount of up to One
Hundred Million Dollars ($100,000,000) or, as the context may require, the
principal amount thereof from time to time outstanding.

“Loss” has the meaning given to it in Section 6.11.

“Major Transaction” has the meaning set forth in the Warrants.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, prospects, condition (financial or otherwise) or property of the
Borrower, (b) the validity or enforceability of any of the Financing Documents,
(c) the ability of the Borrower to timely perform its Obligations or (d) the
rights and remedies of the Lenders under any Financing Document.

 

3



--------------------------------------------------------------------------------

“Material Subordination Terms” means, in addition to other customary terms
contained in subordination agreements between senior and junior lenders or
indentures related to convertible subordinated debt that (i) no payment or
distribution of property, other than interest at the non-default rate in respect
of the notes described in clause (iv) of the definition of Permitted
Indebtedness, may be made unless and until the Loan has been indefeasibly paid
in full and 91 days shall have elapsed since the final payment; (ii) the holders
of such notes may not exercise any remedies in respect of a default thereunder
unless and until the Loan has been indefeasibly paid in full and 91 days shall
have elapsed since the final payment, provided that the holders of such notes
shall be entitled to file proofs of claim for amounts due or which may become
due under such notes and take other actions in furtherance of the allowance of
their claims so long as such actions would not reasonably be expected to have an
adverse impact on the ability of the Lenders to obtain payment of all
Obligations or the timing thereof; and (iii) no payment or distribution of
property of any kind in respect of such notes may be made if (a) an Event of
Default pursuant to Section 5.5(a) shall have occurred and is continuing,
including as a result of the delivery of an Acceleration Notice (as defined in
Section 5.5), until such Acceleration Notice is rescinded or the Loan has been
paid in full or (b) any other Event of Default or event with which the passage
of time or giving of notice would constitute an Event of Default shall have
occurred and be continuing and the Lenders shall have sent to the Borrower a
payment blockage notice (a “Payment Blockage Notice” with a copy thereof to any
junior lender that has provided Lenders with a written request for such notice;
provided, however, that the Payment Blockage Notice shall be effective when
received by the Borrower and the failure of any junior lender to receive a copy
of such notice shall not render the Payment Blockage Notice ineffective; and
provided further, however, that payments in respect of such notes may resume and
the junior lenders may exercise remedies to collect interest at the non-default
rate upon the earliest to occur of (x) the date on which such default is cured
or waived, (y) 91 days after the date the Loan is paid in full, and (z) the date
the Payment Blockage Notice is rescinded in the Lender’s sole discretion.

“Notes” means the notes issued to the Lenders in the forms attached hereto as
Exhibit A-1 and Exhibit A-2.

“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with the Financing Documents.

“Organizational Documents” means the Articles of Incorporation and By-laws of
the Borrower.

“Permitted Indebtedness” means: (i) indebtedness of Borrower in favor of the
Lenders arising under this Agreement; (ii) indebtedness to trade creditors,
collaborators or licensors incurred in the ordinary course of business;
(iii) indebtedness for the purchase of capital assets and capitalized leases in
an aggregate amount not to exceed $100,000,000 at any time outstanding;
(iv) unsecured indebtedness in an amount not to exceed $250,000,000 at any time
outstanding (including without limitation, indebtedness that is convertible into
Common Stock) so long as such indebtedness is subject to the Material
Subordination Terms; (v) indebtedness to collaborators or licensors related to
the development of products that are the subject of license or collaborative
transactions.

 

4



--------------------------------------------------------------------------------

“Permitted Liens” means: (i) liens existing on the date hereof and disclosed on
Exhibit B hereof; and any renewals or extensions thereof; (ii) liens in favor of
the Lenders; (iii) statutory liens created by operation of applicable law;
(iv) liens arising in the ordinary course of business and securing obligations
that are not overdue or are being contested in good faith by appropriate
proceedings; (v) Liens securing purchase money or other lease equipment
financing; (vi) liens securing indebtedness to licensors or collaborators
described in clause (v) of the definition of “Permitted Indebtedness”, which
liens are on assets (and proceeds thereof) that are related to the license or
collaborative transaction financed by such indebtedness, (vii) liens for Taxes
not yet due and payable or that are being contested in good faith by appropriate
proceedings; (viii) leases or subleases granted to others not interfering in any
material respect with the Borrower’s business or licenses granted in the course
of the Borrower’s business; (ix) pledges or deposits in the ordinary course of
business (A) in connection with workers’ compensation, unemployment insurance
and other social security legislation or (B) required to secure performance
bids, tenders, trade contracts, performance bonds, statutory obligations,
leases, government contracts, surety and appeals bonds, indemnity, performance
or other similar bonds in connection with judicial or administrative proceedings
and other obligations of a like nature; (x) liens securing judgments and that
are being contested in good faith and by appropriate proceedings; (xi) bankers’
liens, rights of setoff and other similar liens existing solely with respect to
Cash and Cash Equivalents on deposit in one or more accounts maintained by the
Borrower arising in the ordinary course of business from netting services,
overdraft protection, cash management obligations and otherwise in connection
with the maintenance of deposit, securities and commodities accounts; and
(xii) liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business.

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, between the Borrower and the Lenders.

“Royalty Agreement” means the Royalty Agreement, dated the date hereof, made by
and between the Lenders and the Borrower.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Subsidiary or Subsidiaries means, as to the Borrower, any entity that is
controlled by Borrower. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities or partnership or other ownership interest, by contract, or
otherwise.

 

5



--------------------------------------------------------------------------------

“Taxes” means all deductions or withholdings for any and all present and future
taxes, levies, imposts, stamp or other duties, fees, assessments, deductions,
withholdings, all other governmental charges, and all liabilities with respect
thereto.

“Trading Day” means any day on which the Common Stock is traded for 2 hours on
NASDAQ, or on the principal securities exchange or other securities market on
which the Common Stock is then being traded.

“Warrants” means the warrants attached hereto as part of Exhibit C issued
pursuant to Section 2.11.

Section 1.2 Interpretation. In this Agreement, unless the context otherwise
requires, all words and personal pronouns relating thereto shall be read and
construed as the number and gender of the party or parties requires and the verb
shall be read and construed as agreeing with the required word and pronoun; the
division of this Agreement into Articles and Sections and the use of headings
and captions is for convenience of reference only and shall not modify or affect
the interpretation or construction of this Agreement or any of its provisions;
the words “herein,” “hereof,” “hereunder,” “hereinafter” and “hereto” and words
of similar import refer to this Agreement as a whole and not to any particular
Article or Section hereof; the words “include,” “including,” and derivations
thereof shall be deemed to have the phrase “without limitation” attached thereto
unless otherwise expressly stated; references to a specified Article, Exhibit,
Section or Schedule shall be construed as a reference to that specified Article,
Exhibit, Section or Schedule of this Agreement; and any reference to any of the
Financing Documents means such r document as the same shall be amended,
supplemented or modified and from time to time in effect.

Section 1.3 Business Day Adjustment. If the day by which a payment is due to be
made is not a Business Day, that payment shall be made by the next succeeding
Business Day unless that next succeeding Business Day falls in a different
calendar month, in which case that payment shall be made by the Business Day
immediately preceding the day by which such payment is due to be made.

ARTICLE II

AGREEMENT FOR THE LOAN

Section 2.1 Use of Proceeds. The Borrower shall use the Loan for general
corporate purposes.

Section 2.2 Disbursements. Subject to satisfaction of the conditions contained
in Article IV, the Lenders jointly and severally agree to disburse portions of
the Loan (each a “Disbursement”) to the Borrower in four increments of
twenty-five million Dollars ($25,000,000) on such dates prior to January 27,
2010 as specified by the Borrower from time to time upon delivery of a
disbursement request (a “Disbursement Request”) in the form of Schedule 1, which
shall be delivered not less than fifteen (15) Business Days prior to the
requested Disbursement Date. Against such Disbursement, the Borrower shall
deliver to the Lenders a completed receipt (the “Evidence of Disbursement”) in
the form of Schedule 2, which

 

6



--------------------------------------------------------------------------------

receipt shall not be effective until the Disbursement is actually advanced to
the Borrower. The Loan and the disbursements made hereunder shall be evidenced
by the Evidence of Disbursements and one or more accounts or records maintained
by the Lenders in the ordinary course of business. The aggregate amount of all
Disbursement Requests shall not exceed $100,000,000. Each Disbursement shall be
allocated 61.7% to Deerfield Private Design International, L.P. and 38.3% to
Deerfield Private Design Fund, L.P.

Section 2.3 Repayment. The Borrower shall remit the Final Payment to the Lenders
on the earlier to occur of (i) the Final Payment Date and (ii) an Event of
Default.

Section 2.4 Prepayment. The Borrower may prepay all or any portion of the Loan
at any time without premium or penalty. Prepayments shall be applied (i) first
to all accrued interest on Loan and (ii) then to the unpaid principal amount of
the Loan. Notwithstanding the foregoing, for purposes of the Royalty Agreement,
prepayments shall be applied in accordance with Section 1(i) of the Royalty
Agreement.

Section 2.5 Payments. Subject to the provisions of Section 2.11, payments of any
amounts due to the Lenders under this Agreement shall be made in Dollars in
immediately available funds prior to 2 p.m. New York City time on such date that
any such payment is due, at such bank or places, as the Lenders shall from time
to time designate in writing at least five Business Days prior to the date such
payment is due. The Borrower shall pay all and any costs (administrative or
otherwise) imposed by banks, clearing houses, or any other financial
institution, in connection with making any payments under any of the Financing
Documents, except for any costs imposed by the Lenders’ banking institutions.

Section 2.6 Taxes, Duties and Fees.

(a) The Borrower shall pay or cause to be paid all present and future Taxes
(other than Excluded Taxes, if any), duties, fees and other charges of
whatsoever nature, if any, now or at any time hereafter levied or /imposed by
any Government Authority, by any department, agency, political subdivision or
taxing or other authority thereof or therein, by any organization of which the
applicable Government Authority is a member, or by any jurisdiction through
which the Borrower makes payments hereunder, on or in connection with the
payment of any and all amounts due under this Agreement, and all payments of
principal and other amounts due under this Agreement shall be made without
deduction for or on account of any such Taxes, duties, fees and other charges,
except for Excluded Taxes, which may be deducted or withheld from payments made
by the Borrower only if such deduction or withholding is required by applicable
law.

(b) If the Borrower is required to withhold any such amount or is prevented by
operation of law or otherwise from paying or causing to be paid such Taxes,
duties, fees or other charges as aforesaid except for Excluded Taxes, the
principal or other amounts due under this Agreement (as applicable) shall be
increased to such amount as shall be necessary to yield and remit to the Lenders
the full amount it would have received taking into account any such Taxes
(except for Excluded Taxes), duties, fees or other charges payable on amounts
payable by the Borrower under this Section 2.6(b) had such payment been made
without deduction of such Taxes, duties, fees or other charges (all and any of
such additional amounts, herein referred to as the “Additional Amounts”).

 

7



--------------------------------------------------------------------------------

(c) If Section 2.6(b) above applies and the Lenders so require the Borrower
shall deliver to the Lenders official tax receipts evidencing payment (or
certified copies of them) of the Additional Amounts within thirty (30) days of
the date of payment.

(d) If the Lenders receive a refund from a Government Authority to which the
Borrower has paid withholding Taxes pursuant to this Section 2.6, the Lenders
shall pay such refund to the Borrower.

Section 2.7 Costs, Expenses and Losses. If, as a result of any failure by the
Borrower to pay any sums when due under this Agreement (after expiration of any
grace periods), or to borrow in accordance with a Disbursement Request made
pursuant to Section 2.2, the Lenders shall incur costs, expenses and/or losses,
by reason of the liquidation or redeployment of deposits from third parties or
in connection with obtaining funds to make or maintain any Disbursement, the
Borrower shall pay to the Lenders upon request by the Lenders, the amount of
such costs, expenses and/or losses within fifteen (15) days after receipt by it
of a certificate from the Lenders setting forth in reasonable detail such costs,
expenses and/or losses. For the purposes of the preceding sentence, “costs,
expenses and/or losses” shall include any interest paid or payable to carry any
unpaid amount and any loss, breakage costs, premium, penalty or expense which
may be incurred in obtaining, liquidating or employing deposits of or borrowings
from third parties in order to make, maintain or fund the Loan or any portion
thereof, but shall not include any lost profits.

Section 2.8 Interest Rate. The Notes shall bear interest at the Interest Rate
(calculated on the basis of the actual number of days elapsed in each month).

Section 2.9 Interest on Late Payments. Without limiting the remedies available
to the Lenders under the Financing Documents or otherwise, to the maximum extent
permitted by applicable law, if the Borrower fails to make any payment of
principal or interest with respect to the Loan, the Borrower shall pay, in
respect of the outstanding principal amount and interest of the Loan, interest
at the rate per annum equal to the Interest Rate plus 500 basis points for so
long as such payment remains outstanding. Such interest shall be payable on
demand.

Section 2.10 Closing Fee. On the date hereof, the Borrower shall pay $617,000 to
Deerfield Private Design International, L.P. and $383,000 to Deerfield Private
Design Fund, L.P.

Section 2.11 Delivery of Warrants. (a) On the first Disbursement Date, the
Borrower shall issue to the Lenders Warrants to purchase 1,500,000 shares of
Common Stock at an initial Exercise Price (as defined in the Warrants) of
$10.34.

(b) Concurrently with each of the second, third and fourth Disbursements, the
Borrower shall issue to Lenders (i) Warrants to purchase one million
(1,000,000) shares of Common Stock in the form annexed hereto as Exhibit D at an
initial Exercise Price equal to 125% of the average Volume Weighted Average
Price (as defined in subsection (c) below) of the Common Stock for the fifteen
(15) Trading Days following receipt by the Borrower of a Disbursement Request.

 

8



--------------------------------------------------------------------------------

(c) As used herein, the “Volume Weighted Average Price” for any security as of
any date means the volume weighted average sale price (based on a Trading Day
from 9:30 a.m. to 4:00 p.m. (New York time)) on The NASDAQ Global Market
(“NASDAQ”) as reported by, or based upon data reported by, Bloomberg Financial
Markets or an equivalent, reliable reporting service mutually acceptable to and
hereafter designated by holders of a majority in interest of the Warrants and
the Borrower (“Bloomberg”) or, if NASDAQ is not the principal trading market for
such security, the volume weighted average sale price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or, if no volume weighted average sale price is
reported for such security, then the last closing trade price of such security
as reported by Bloomberg, or, if no last closing trade price is reported for
such security by Bloomberg, the average of the bid prices of any market makers
for such security that are listed in the over the counter market by the
Financial Industry Regulatory Authority or in the “pink sheets” by the National
Quotation Bureau, Inc. If the Volume Weighted Average Price cannot be calculated
for such security for such date in the manner provided above, the volume
weighted average price shall be the fair market value as mutually determined by
the Borrower and the Holders of a majority in interest of the Warrants being
Exercised for which the calculation of the volume weighted average price is
required in order to determine the Exercise Price of such Warrants. “Trading
Day” shall mean any day on which the Common Stock is traded for any period on
NASDAQ, or on the principal securities exchange or other securities market on
which the Common Stock is then being traded.

(d) If no Disbursement occurs, the Borrower shall issue to the Lenders on
January 27, 2010 Warrants to purchase 1,500,000 shares of Common Stock at the
initial Exercise Price of $10.34.

(e) All Warrants issued pursuant to this Section 2.11 shall be allocated 61.7%
to Deerfield Private Design International, L.P. and 38.3% to Deerfield Private
Design Fund, L.P..

(f) Notwithstanding anything herein to the contrary, the number of shares of
Common Stock into which a warrant is exercisable on any relevant issue date
pursuant to subsection (b) above shall be adjusted to reflect any adjustments in
the number of shares of Common Stock into which such Warrant is exercisable that
would have taken effect pursuant to the terms of the Warrant had such Warrant
been issued on the date hereof and remained outstanding through the date of such
issuance.

(g) Upon the default of any Lender in its obligations under Section 2.2 (subject
to any cure periods), (A) the Warrants, to the extent not previously transferred
or assigned by the Lenders, shall be cancelled automatically and the Lenders
shall have no right to exercise such Warrants as of the date of such default,
and, in the case of Warrants that have not yet been issued as of the date of
such default, the Lenders shall forfeit all rights to receive such Warrants, in
each case, without further action on the part of the Borrower or the Lenders,
and the Lenders shall promptly return to the Borrower for cancellation any such
Warrants not previously transferred or assigned; (B) to the extent that Warrants
have been transferred or assigned by the Lenders, the Lenders shall

 

9



--------------------------------------------------------------------------------

promptly pay to the Borrower in cash or immediately available funds an amount
equal to the proceeds received by the Lenders upon such transfer or assignment;
provided, however, that if such transfer or assignment has been made to an
Affiliate of the Lenders, the Lenders shall at their option either (i) pay to
the Borrower an amount equal to the Black Scholes Value (as such term is defined
in the Warrants) of such transferred or assigned Warrants (based upon the
closing market price for shares of Common Stock on the day immediately prior to
such default) or (ii) promptly return such Warrants for cancellation.

(h) Notwithstanding anything to the contrary, the Borrower shall not be required
to issue pursuant to the Warrants or other securities of the Borrower issued
pursuant to this Agreement, and the holders of the Warrants and such other
securities shall have no right to acquire pursuant to the Warrants or other
securities of the Borrower issued pursuant to this Agreement, any shares of
Common Stock upon exercise and/or conversion of the Warrants or other securities
of the Borrower issued pursuant to this Agreement, that would in the aggregate
exceed 13,675,091 shares of Common Stock.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the date hereof and as of each Disbursement Date
as follows:

(a) The Borrower is a corporation duly organized and validly existing under the
laws of the State of Washington.

(b) The Borrower is conducting its business in compliance with its
Organizational Documents. The Organizational Documents of the Borrower
(including all amendments thereto) as currently in effect have been furnished to
the Lenders and remain in full force and effect with no defaults outstanding
thereunder.

(c) The Borrower has full power and authority to enter into each of the
Financing Documents and to make the borrowings and the other transactions
contemplated thereby.

(d) All authorizations, consents, approvals, registrations, exemptions and
licenses with or from Government Authorities or other Persons that are necessary
for the conduct of its business as currently conducted and as proposed to be
conducted, for the borrowing hereunder, the execution and delivery of the
Financing Documents and the performance by the Borrower of its Obligations, have
been obtained and are in full force and effect.

(e) Each Financing Document has been duly authorized, executed and delivered by
the Borrower and constitutes the valid and legally binding obligation of the
Borrower, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).

 

10



--------------------------------------------------------------------------------

(f) No Default or Event of Default (or any other default or event of default
under any of the Financing Documents) has occurred (or after the initial
Disbursement Date is continuing) under any of the Financing Documents.

(g) Neither the entering into any of the Financing Documents nor the compliance
with any of its terms conflicts with, violates or results in a breach of any of
the terms of, or constitutes a default or event of default (however described)
or requires any consent under, any agreement to which the Borrower is a party or
by which it is bound, or violates any of the terms of the Organizational
Documents or any judgment, decree, resolution, award or order or any statute,
rule or regulation applicable to the Borrower or its assets.

(h) The Borrower is not engaged in or the subject of any litigation,
arbitration, administrative regulatory compliance proceeding, or investigation
(each of the foregoing, a “Proceeding”), nor is there any Proceeding pending or,
to the knowledge of the Borrower threatened before any court or arbitrator or
before or by any Government Authority against the Borrower, that with respect to
such Proceeding, could reasonably be expected to have a Material Adverse Effect,
and the Borrower is not aware of any facts likely to give rise to any
Proceeding.

(i) The Borrower (i) is capable of paying its debts as they fall due, is not
unable and has not admitted its inability to pay debts as they fall due, (ii) is
not bankrupt or insolvent and (iii) has not taken action, and no such action has
been taken by a third party, for the Borrower’s winding up, dissolution, or
liquidation or similar executory or judicial proceeding or for the appointment
of a liquidator, custodian, receiver, trustee, administrator or other similar
officer for the Borrower or any or all of its assets or revenues.

(j) No Lien exists on Borrower’s property, except for Permitted Liens.

(k) The obligation of the Borrower to make any payment under this Agreement
(together with all charges in connection therewith) is absolute and
unconditional, and there exists no right of setoff or recoupment, counterclaim,
cross-claim or defense of any nature whatsoever to any such payment.

Section 3.2 Borrower Acknowledgment. The Borrower acknowledges that it has made
the representations and warranties referred to in Section 3.1 at request of the
Lenders as a condition to entering into the Financing Documents and that the
Lenders have entered into the Financing Documents on the basis of, and in full
reliance on, each of such representations and warranties. The Borrower
represents and warrants to the Lenders that none of such representations and
warranties omits any matter the omission of which makes any of such
representations and warranties materially misleading.

 

11



--------------------------------------------------------------------------------

Section 3.3 Representations and Warranties of the Lenders. Each of the Lenders
represents and warrants to the Borrower as of the date hereof and as of each
date Warrants are granted pursuant to this Agreement that:

(a) It is acquiring the Warrants and the securities issued upon exercise of the
Warrants (the “Exercise Shares”) solely for its account for investment and not
with a view to or for sale or distribution of the Warrants or Exercise Shares or
any part thereof. Each of the Lenders also represents that the entire legal and
beneficial interests of the Warrants and Exercise Shares such Lender is
acquiring is being acquired for, and will be held for, its account only.

(b) The Warrants and the Exercise Shares have not been registered under the
Securities Act on the basis that no distribution or public offering of the stock
of the Borrower is to be effected. Each of the Lenders realizes that the basis
for the exemptions may not be present, if notwithstanding its representations
such Lender has a present intention of acquiring the securities for a fixed or
determinable period in the future, selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the
securities. None of the Lenders has such present intention.

(c) The Warrants and the Exercise Shares must be held indefinitely unless they
are subsequently registered under the Securities Act or an exemption for such
registration is available.

(d) Neither the Warrants nor the Exercise Shares may be sold pursuant to
Rule 144 adopted under the Securities Act unless certain conditions are met,
including, among other things, the existence of a public market for the shares,
the availability of certain current public information about the Borrower and
the resale follows the required holding period under Rule 144.

(e) It will not make any disposition of all or any part of the Warrants or
Exercise Shares until:

(i) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or

(ii) Such Lender shall have notified the Borrower of the proposed disposition
and shall have furnished counsel for the Borrower with an opinion of counsel,
substantially in the form annexed as Exhibit C to the Warrant. The Borrower
agrees that it will not require an opinion of counsel with respect to
transactions under Rule 144 of the Securities Act.

(f) It understands and agrees that the Warrants and all certificates evidencing
the shares to be issued to the Lenders upon exercise of the Warrants may bear
the following legend until such time as the Warrants and such shares, as
applicable, have been registered under the Securities Act or otherwise may be
sold pursuant to such Rule 144 or an exemption from registration under the
Securities Act without any restriction as to the number of securities as of a
particular date that can be immediately sold.

 

12



--------------------------------------------------------------------------------

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED
OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (I) A REGISTRATION STATEMENT
REGISTERING SUCH SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE OR (II) THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE
WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR QUALIFICATION UNDER APPLICABLE
STATE SECURITIES LAWS, OR (III) SUCH SECURITIES ARE SOLD PURSUANT TO RULE 144 OR
RULE 144A.

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS OF A CERTAIN REGISTRATION RIGHTS AGREEMENT
DATED AS OF JUNE 26, 2008, AS AMENDED FROM TIME TO TIME, AMONG THE COMPANY AND
CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

(g) Such Lender is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act.

(h) Such Lender is a limited partnership duly organized and validly existing
under the laws of the jurisdiction of its formation.

(i) Such Lender has full power and authority to make the Disbursements and to
enter into and perform its other obligations under each of the Financing
Documents and carry out the other transactions contemplated thereby.

(j) All authorizations, consents, approvals, registrations, exemptions and
licenses with or from Government Authorities or other Persons that are
necessary, for the making of Disbursements hereunder, the execution and delivery
of the Financing Documents and the performance by such Lender of its obligations
thereunder, have been obtained and are, and will be on the date of such
Disbursement hereunder, in full force and effect.

(k) Each Financing Document has been duly authorized, executed and delivered by
such Lender and constitutes the valid and legally binding obligation of such
Lender, enforceable in accordance with its terms, except as such enforceability
may be limited by (i) applicable insolvency, bankruptcy, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, and
(ii) applicable equitable principles (whether considered in a proceeding at law
or in equity).

 

13



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS OF DISBURSEMENTS

Section 4.1 Conditions to Disbursement of the Loan. The obligation of the
Lenders to make the initial Disbursement shall be subject to the fulfillment of
the following conditions:

(a) The Lenders shall have received evidence reasonably satisfactory to it of
the Borrower’s authority to execute, deliver and perform each of the Financing
Documents and to engage in the transactions contemplated thereby and an opinion
of Borrower’s counsel satisfactory to the Lenders.

(b) Unless otherwise notified by the Borrower and without prejudice to the
generality of this Section 4.1, the right of the Lenders to require compliance
with any condition under this Agreement which may be waived by the Lenders in
respect of any Disbursement is expressly preserved for the purpose of any
subsequent Disbursement.

ARTICLE V

PARTICULAR COVENANTS AND EVENTS OF DEFAULT

Section 5.1 Affirmative Covenants. Unless the Lenders shall otherwise agree:

(a) The Borrower shall (i) maintain its existence and qualify and remain
qualified to do its business as currently conducted, (ii) maintain all approvals
necessary for the Financing Documents to be in effect, and (iii) operate its
principal business with commercially reasonable due diligence, efficiency and in
conformity with sound business practices.

(b) The Borrower shall comply in all material respects with all applicable laws,
rules, regulations and orders of any Government Authority, except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to so comply, individually or in the aggregate,
would not have a Material Adverse Effect.

(c) The Borrower shall obtain, make and keep in full force and effect all
licenses, contracts, consents, approvals and authorizations from and
registrations with Government Authorities that may be required to conduct its
business, except where the failure to obtain, make or keep in full force and
effect any of the foregoing would not have a Material Adverse Effect.

(d) The Borrower shall promptly notify the Lenders of the occurrence of (i) any
Default or Event of Default; or (ii) any claims, litigation, arbitration,
mediation or administrative or regulatory proceedings that are instituted or
threatened against the Borrower, except for matters that, individually or in the
aggregate, would not reasonably

 

14



--------------------------------------------------------------------------------

be expected to have a Material Adverse Effect; and (iii) each event which, at
the giving of notice, lapse of time, determination of materiality or fulfillment
of any other applicable condition (or any combination of the foregoing), could
constitute an event of default (however described) under any of the Financing
Documents.

(e) The Borrower shall comply with the terms of each of the Financing Documents
(subject to any cure or grace periods therein).

(f) (i) If the Borrower is not required to file reports pursuant to Section 13
or 15(d) of the Exchange Act, the Borrower will provide quarterly financial
statements for itself and its Subsidiaries, on a consolidated basis (or as
otherwise as it customarily prepares its financial statements), within 45 days
after the end of each quarter, and annual financial statements within 120 days
after the end of each year; (ii) if required by the Exchange Act, the Borrower
will file with the SEC (subject to appropriate extensions made under Rule 12b-25
of the Exchange Act) any annual reports, quarterly reports and other periodic
reports pursuant to Section 13 or 15(d) of the Exchange Act; (iii) the Borrower
and its Subsidiaries will provide to the Lenders copies of all documents,
reports, financial data and other information as the Lenders may reasonably
request, and permit the Lenders to visit and inspect any of the properties of
the Borrower and its Subsidiaries, and to discuss its and their affairs,
finances and accounts with its and their officers, all at such times as the
Lenders may reasonably request after reasonable notice to the Borrower; and
(iv) the Lenders shall have the right to consult with and advise the management
of the Borrower and its Subsidiaries on matters relating to the operation of the
Borrower and it Subsidiaries. Notwithstanding the foregoing, the Borrower shall
not be required to provide the Lenders with any information reasonably deemed by
the Borrower to be confidential unless there is in effect a confidentiality
agreement in a form reasonably satisfactory to the Borrower.

Section 5.2 Negative Covenants. Unless the Lenders shall otherwise agree:

(a) The Borrower shall not (i) liquidate or dissolve, or (ii) enter into any
consolidation, merger or reorganize, unless the Borrower is the surviving
corporation.

(b) The Borrower shall not (i) other than the payment of dividends and
distributions by any Subsidiary to the holder of the equity interests in such
Subsidiary on a pro rata basis, distribute, or permit the distribution of, any
asset of the Borrower or any Subsidiary, including its intangibles, to any
shareholder of the Borrower or the holder of an equity interest in such
Subsidiary (other than the Borrower) unless the Borrower receives consideration
equal to or greater than the consideration that would be received in a current
transaction entered into on an arms’-length basis (such amount, “Fair Value”)
for such distribution or (ii) enter into any partnership, joint venture,
syndicate, pool, profit-sharing or royalty agreement or other combination, or
engage in any transaction whereby the Borrower’s income or profits are, or might
be shared with any other Person, or enter into any management contract or
similar arrangement (other than any employment agreement) whereby its business
or operations are managed by another Person unless (A) the Borrower receives
Fair Value or (B) the transaction is with a wholly-owned Subsidiary, including,
without limitation, a contribution of assets by the Borrower to a wholly-owned
Subsidiary.

 

15



--------------------------------------------------------------------------------

(c) The Borrower shall not create, incur assume, guarantee or become liable with
respect to any indebtedness, other than Permitted Indebtedness, or prepay any
Permitted Indebtedness described in clause (iv) of the definition thereof before
its stated maturity, except as a result of conversion of such Indebtedness into
Common Stock and prepayments of the Loan.

(d) The Borrower shall not: (i) create, incur or suffer any Lien upon any of its
assets, now owned or hereafter acquired, except Permitted Liens; or (ii) assign,
sell transfer or otherwise dispose of, any of the Financing Documents, or the
rights and obligations thereunder.

Section 5.3 Reimbursement of Taxes. The Borrower shall pay all Taxes, duties,
fees or other charges payable on or in connection with the execution, issue,
delivery, registration, notarization or enforcement of the Financing Documents
and shall, upon notice from the Lenders, reimburse the Lenders for any such
Taxes, duties, fees or other charges paid by the Lenders thereon; provided,
however, that notwithstanding the foregoing, under no circumstances shall the
Borrower have any obligation to reimburse the Lenders for Excluded Taxes.

Section 5.4 Major Transaction. If a Major Transaction occurs, then the Lenders
may deliver a notice to the Borrower (the “Put Notice”) within 15 days of the
date of the announcement of such Major Transaction that the outstanding
principal of, and accrued and unpaid interest on, the Notes, together with any
other amounts accrued or payable under the Financing Documents (together, the
“Put Price”) will be due and payable concurrently with the closing of the Major
Transaction. If the Lenders deliver a Put Notice within such 15 day period, then
on a date specified in the Put Notice, which shall not be earlier than the
scheduled closing date of the Major Transaction, the Borrower shall pay the Put
Price to the Lenders in immediately available funds and the Obligations shall
terminate.

Section 5.5 General Acceleration Provision upon Events of Default. If one or
more of the events specified in this Section 5.5 (each an “Event of Default”)
shall have happened, the Lenders, by written notice to the Borrower (any such
notice, an “Acceleration Notice”), may cancel the Borrower’s right to request
Disbursements and declare the principal of, accrued and unpaid interest on, the
Loan or any part thereof (together with any other amounts accrued or payable
under this Agreement) to be, and the same shall thereupon become, immediately
due and payable, without any further notice and without any presentment, demand,
or protest of any kind, all of which are hereby expressly waived by the
Borrower, and take any further action available at law or in equity, including,
without limitation, the sale of the Loan and all other rights acquired in
connection with the Loan; provided, however, that an Acceleration Notice shall
be deemed to have been sent to Borrower immediately upon the occurrence of any
event described in Section 5.5(d) and, in the case of a proceeding of the type
described in Section 5.5(d)(iv), shall be deemed to have been withdrawn if such
proceeding is dismissed or discontinued within the 90-day period provided for
therein (absent the occurrence of any other Event of Default during such 90-day
period):

(a) A Lender shall have failed to receive payment (i) when due of principal or
interest under the Loan or (ii) within five days of the due date of any other
amounts due under this Agreement or the Notes.

 

16



--------------------------------------------------------------------------------

(b) The Borrower shall have failed to comply in any material respect with the
due observance or performance of any other covenant contained in this Agreement
or any Note and such failure shall not have been cured by Borrower within 15
days after receiving written notice of such default or failure from the Lenders.

(c) Any representation or warranty made by the Borrower in any Financing
Document shall be have been incorrect, false or misleading in any material
respect as of the date it was made, deemed made, reaffirmed or confirmed.

(d) (i) The Borrower shall generally be unable to pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts as they
come due or shall make a general assignment for the benefit of creditors;
(ii) the Borrower shall declare a moratorium on the payment of its debts;
(iii) the commencement by the Borrower of proceedings to be adjudicated bankrupt
or insolvent, or the consent by it to the commencement of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization, intervention or other similar relief under
any applicable law, or the consent by it to the filing of any such petition or
to the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of all or substantially all of its
assets; (iv) the commencement against the Borrower of a proceeding in any court
of competent jurisdiction under any bankruptcy or other applicable law (as now
or hereafter in effect) seeking its liquidation, winding up, dissolution,
reorganization, arrangement, adjustment, or the appointment of an intervenor,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official), and any such proceeding shall continue undismissed, or any order,
judgment or decree approving or ordering any of the foregoing shall continue
unstayed or otherwise in effect, for a period of ninety (90) days; (v) the
making by the Borrower of an assignment for the benefit of creditors, or the
admission by it in writing of its inability to pay its debt generally as they
become due; or (vi) any other event shall have occurred which under any
applicable law would have an effect analogous to any of those events listed
above in this subsection, and, if such event or proceeding is commenced by a
Person other than the Borrower or an affiliate of the Borrower, such event is
not dismissed, stayed or satisfied for a period of ninety (90) days.

(e) One or more judgments against the Borrower taken as a whole or attachments
against any of its property, which in the aggregate would reasonably be expected
to have a Material Adverse Effect remain(s) unpaid, unstayed on appeal,
undischarged, unbonded or undismissed for a period of thirty (30) days from the
date of entry of such judgment.

 

17



--------------------------------------------------------------------------------

(f) Any license, permit or approval held by the Borrower from any Government
Authority shall have been suspended, canceled or revoked, except where any such
suspension, cancellation or revocation would not reasonably be expected to have
a Material Adverse Effect.

(g) Any authorization necessary for the execution, delivery or performance of
any Financing Document or for the validity or enforceability of any of the
Obligations under any Financing Document is not given or is withdrawn or ceases
to remain in full force or effect.

(h) The validity of any Financing Document shall be contested by any
legislative, executive or judicial body of any jurisdiction, or any treaty, law,
regulation, communiqué, decree, ordinance or policy of any jurisdiction shall
purport to render any material provision of any Financing Document invalid or
unenforceable or shall purport to prevent or materially delay the performance or
observance by the Borrower of the Obligations, and the Borrower fails or refuses
to negotiate a reasonable replacement provision pursuant to Section 6.7.

(i) The Borrower has failed to comply in any material respect with the reporting
requirements of the Exchange Act that apply to the Borrower under applicable
law, unless corrected by Borrower promptly (if capable of correction) through
the filing of an amendment to an existing report or making an appropriate
subsequent filing with the SEC.

(j) If an Event of Default pursuant to the Warrants (as such term is defined in
the Warrants) shall have occurred beyond any applicable cure periods.

(k) The aggregate amount of Cash and Cash Equivalents on the last day of any
fiscal quarter of the Borrower is less than $20,000,000 and such deficiency is
not cured within 10 days after the last day of such fiscal quarter.

(l) The Borrower breaches its obligation to pay the Royalty to the Lenders, as
such term is defined in the Royalty Agreement, within 5 days of its due date..

(m) The Borrower makes any payment on account of Permitted Indebtedness that is
subordinated to the Loan except to the extent the payment is allowed under the
subordination provisions applicable to such Permitted Indebtedness.

(n) If there occurs an event of default (after the expiration of any applicable
cure period) occurs with respect to any Permitted Indebtedness and the
outstanding amount of such Permitted Indebtedness is in excess of $5,000,000 and
(ii) the holder of such Permitted Indebtedness has given the Borrower a notice
of default or otherwise taken steps to exercise any remedies as a result
thereof.

Section 5.6 Automatic Acceleration on Dissolution or Bankruptcy. Notwithstanding
any other provisions of this Agreement, if an Event of Default under
Section 5.5(d) shall occur, the principal of the Loan (together with any other
amounts accrued or payable

 

18



--------------------------------------------------------------------------------

under this Agreement) shall thereupon become immediately due and payable without
any presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower.

Section 5.7 Recovery of Amounts Due. If any amount payable hereunder is not paid
as and when due, the Borrower hereby authorizes the Lender to proceed, to the
fullest extent permitted by applicable law, without prior notice, by right of
set-off, banker’s lien or counterclaim, against any moneys or other assets of
the Borrower to the full extent of all amounts payable to the Lenders.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Notices. Any notice, request or other communication to be given or
made under this Agreement shall be in writing. Such notice, request or other
communication shall be deemed to have been duly given or made when it shall be
delivered by hand, international courier (confirmed by facsimile), or facsimile
(with a hard copy delivered within two (2) Business Days) to the Party to which
it is required or permitted to be given or made at such Party’s address
specified below or at such other address as such Party shall have designated by
notice to the other Parties.

For the Borrower:

ZymoGenetics, Inc.

1201 Eastlake Avenue East

Seattle, Washington 98102

Attention: General Counsel

Facsimile: (206) 442-6678

with a courtesy copy to:

James D. Gradel

Perkins Coie LLP

1201 Third Avenue, 48th Floor

Seattle, Washington 98101-3099

Facsimile: (206) 359-8401

For the Lenders c/o:

Deerfield Private Design Fund, L.P.

780 Third Avenue, 37th Floor

New York, New York 10017

Attention: James E. Flynn

Facsimile: (212) 573-8111

 

19



--------------------------------------------------------------------------------

with a courtesy copy to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022-2585

Facsimile: (212) 894-5827

Attention: Robert I. Fisher

Section 6.2 Waiver of Notice. Whenever any notice is required to be given to the
Lenders or the Borrower under the any of the Financing Documents, a waiver
thereof in writing signed by the person or persons entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.

Section 6.3 Reimbursement of Legal and Other Expenses. If any amount owing to
the Lenders under any Financing Document shall be collected through enforcement
of this Agreement, any refinancing or restructuring of the Loan in the nature of
a work-out, settlement, negotiation, or any process of law, or shall be placed
in the hands of third Persons for collection, the Borrower shall pay (in
addition to all monies then due in respect of the Loan or otherwise payable
under any Financing Document) reasonable attorneys’ and other reasonable fees
and expenses incurred in respect of such collection.

Section 6.4 Applicable Law and Consent to Non-Exclusive New York Jurisdiction.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the conflicts of laws principles
thereof other than Sections 5-1401 and 5-1402 of the General Obligations Law of
such State.

(a) Any rights of the Lenders arising out of or relating to any Financing
Document, may, at the option of the Lenders, be enforced by the Lenders in the
courts of the United States of America located in the Southern District of the
State of New York or in any other courts having jurisdiction. For the benefit of
the Lenders, the Borrower hereby irrevocably agrees that any legal action, suit
or other proceeding arising out of any Financing Document may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York. By the execution and delivery of this Agreement,
the Borrower hereby irrevocably consents and submits to the jurisdiction of any
such court in any such action, suit or other proceeding. Final judgment against
the Borrower in any such action, suit or other proceeding shall be conclusive
and may be enforced in any other jurisdiction by suit on the judgment. Nothing
contained in any Financing Document shall affect the right of the Lenders to
commence legal proceedings in any court having jurisdiction, or concurrently in
more than one jurisdiction, or to serve process, pleadings and other legal
papers upon the Borrower in any manner authorized by the laws of any such
jurisdiction.

(b) The Borrower irrevocably waives, to the fullest extent permitted by
applicable law, any objection which it may now or hereafter have to the laying
of venue of any action, suit or other proceeding arising out of or relating to
any Financing Document, brought in the courts of the State of New York or in the
United States District Court for the Southern District of New York, and any
claim that any such action, suit or other proceeding brought in any such court
has been brought in an inconvenient forum.

 

20



--------------------------------------------------------------------------------

(c) The Borrower hereby waives any and all rights to demand a trial by jury in
any action, suit or other proceeding arising out of any Financing Document or
the transactions contemplated by any Financing Document.

(d) To the extent that the Parties may, in any suit, action or other proceeding
brought in any court arising out of or in connection with any Financing
Document, be entitled to the benefit of any provision of law requiring the
Borrower or the Lenders, as applicable, in such suit, action or other proceeding
to post security for the costs of the Borrower or the Lenders, as applicable, or
to post a bond or to take similar action, the Parties hereby irrevocably waive
such benefit, in each case to the fullest extent now or hereafter permitted
under any applicable laws.

Section 6.5 Successor and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and assigns of the Parties, except that the
Borrower may not assign or otherwise transfer all or any part of its rights
under this Agreement or the Obligations without the prior written consent of the
Lenders. Notwithstanding the foregoing, if any Lender assigns its interest in
the Loan or any Financing Document to any Person that could reasonably be deemed
a competitor of the Borrower, the agreements evidencing such assign shall
expressly provide that such assignment does not include the rights granted to
such Lender pursuant to clauses (iii) and (iv) of Section 5.1(f).

Section 6.6 Entire Agreement. The Financing Documents contain the entire
understanding of the Parties with respect to the matters covered thereby and
supersede any and all other written and oral communications, negotiations,
commitments and writings with respect thereto. The provisions of this Agreement
may be waived, modified, supplemented or amended only by an instrument in
writing signed by the authorized officer of each Party.

Section 6.7 Severability. If any provision contained in this Agreement shall be
invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. The Parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provision.

Section 6.8 Counterparts. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

Section 6.9 Survival.

(a) This Agreement and all agreements, representations and warranties made in
the Financing Documents, and in any document, certificate or statement delivered
pursuant thereto or in connection therewith shall be considered to have been
relied upon by the other Parties and shall survive the execution and delivery of
this Agreement and the making of the Loan hereunder regardless of any
investigation made by any such other

 

21



--------------------------------------------------------------------------------

Party or on its behalf, and shall continue in force until all amounts payable
under the Financing Documents shall have been fully paid in accordance with the
provisions hereof and thereof, and the Lenders shall not be deemed to have
waived, by reason of making the Loan, any Event of Default that may arise by
reason of such representation or warranty proving to have been false or
misleading, notwithstanding that the Lenders may have had notice or knowledge of
any such Event of Default or may have had notice or knowledge that such
representation or warranty was false or misleading at the time any Disbursement
was made hereunder.

(b) The obligations of the Borrower under Section 2.7 and the obligations of the
Borrower and the Lenders under this Article VI hereof shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loan, or the termination of this
Agreement or any provision hereof.

Section 6.10 Waiver. Neither the failure of, nor any delay on the part of, any
Party in exercising any right, power or privilege hereunder, or under any
agreement, document or instrument mentioned herein, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder, or under any agreement, document or instrument mentioned
herein, preclude other or further exercise thereof or the exercise of any other
right, power or privilege; nor shall any waiver of any right, power, privilege
or default hereunder, or under any agreement, document or instrument mentioned
herein, constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision. No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Lenders upon any default
under this Agreement, or any other agreement shall impair any such right, power
or remedy or be construed to be a waiver thereof or an acquiescence therein; nor
shall the action of the Lenders in respect of any such default, or any
acquiescence by it therein, affect or impair any right, power or remedy of the
Lenders in respect of any other default. All rights and remedies herein provided
are cumulative and not exclusive of any rights or remedies otherwise provided by
law.

Section 6.11 Indemnity.

(a) The Parties shall, at all times, indemnify and hold each other harmless (the
“Indemnity”) and each of their respective directors, partners, officers,
employees, agents, counsel and advisors (each, an “Indemnified Person”) in
connection with any losses, claims (including the cost of defending against such
claims), damages, liabilities, penalties, or other expenses arising out of, or
relating to, the Financing Documents, the extension of credit hereunder or the
Loan or the use or intended use of the Loan, which an Indemnified Person may
incur or to which an Indemnified Person may become subject (each, a “Loss”). The
Indemnity shall not apply to the extent that a court or arbitral tribunal with
jurisdiction over the subject matter of the Loss, and over the Lenders or the
Borrower, as applicable, and such other Indemnified Person that had an adequate
opportunity to defend its interests, determines that such Loss resulted from the
gross negligence, willful misconduct or breach of contract of the Indemnified
Person, which determination results in a final, non-appealable judgment or
decision of a court or tribunal of competent jurisdiction. The Indemnity is
independent of and in addition to

 

22



--------------------------------------------------------------------------------

any other agreement of any Party under any Financing Document to pay any amount
to the Lenders or the Borrower, as applicable, and any exclusion of any
obligation to pay any amount under this subsection shall not affect the
requirement to pay such amount under any other section hereof or under any other
agreement.

(b) Without prejudice to the survival of any other agreement of any of the
Parties hereunder, the agreements and the obligations of the Parties contained
in this Section 6.11 shall survive the termination of each other provision
hereof and the payment of all amounts payable to the Lenders hereunder.

Section 6.12 No Usury. The Financing Documents are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the amount paid or agreed to be paid to the Lenders for the
Loan exceed the maximum amount permissible under applicable law. If from any
circumstance whatsoever fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance the Lenders shall ever receive anything which might be deemed
interest under applicable law, that would exceed the highest lawful rate, such
amount that would be deemed excessive interest shall be applied to the reduction
of the principal amount owing on account of the Loan, or if such deemed
excessive interest exceeds the unpaid balance of principal of the Loan, such
deemed excess shall be refunded to the Borrower. All sums paid or agreed to be
paid to the Lenders for the Loan shall, to the extent permitted by applicable
law, be deemed to be amortized, prorated, allocated and spread throughout the
full term of the Loan until payment in full so that the deemed rate of interest
on account of the Loan is uniform throughout the term thereof. The terms and
provisions of this paragraph shall control and supersede every other provision
of this Agreement and the Notes.

Section 6.13 Further Assurances. From time to time, the Borrower shall perform
any and all acts and execute and deliver to the Lenders such additional
documents as may be necessary or as reasonably requested by the Lenders to carry
out the purposes of any Financing Document or any or to preserve and protect the
Lenders’ rights as contemplated therein.

Section 6.14 Termination. Subject to the provisions of Section 6.9(b) upon
repayment of all outstanding principal of the Loan (together with any other
amounts accrued and unpaid under this Agreement), this Agreement shall
automatically terminate.

.

[SIGNATURE PAGE FOLLOWS]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

 

BORROWER:     LENDER: ZYMOGENETICS INC.     DEERFIELD PRIVATE DESIGN FUND, L.P.
By:  

/s/ James A. Johnson

    By:  

/s/ James Flynn

Name:   James A. Johnson     Name:   James Flynn Title:   Executive Vice
President & Chief Financial Officer     Title:   General Partner LENDER:      
DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P.       By:  

/s/ James Flynn

      Name:   James Flynn       Title:   General Partner      

 

24



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF DISBURSEMENT REQUEST

[LETTERHEAD OF THE BORROWER]

[Date]

Ladies and Gentlemen:

Request for Disbursement of the Loan

1. Please refer to the Facility Agreement (the “Facility Agreement”), dated as
of June 26, 2008, between ZymoGenetics Inc. (the “Borrower”) and Deerfield
Private Design Fund, L.P. and Deerfield Private Design International, L.P.
(together the “Lenders”).

2. Terms defined in the Facility Agreement shall have the same meanings herein.

3. The Borrower hereby requests a Disbursement, on [date], of the amount of
[amount of drawdown], in accordance with the provisions of Section 2.2 of the
Facility Agreement. You are requested to pay the amount to the following account
[account number] at [name of bank].

4. Attached hereto is a signed but undated receipt for the amount hereby
requested to be disbursed, and we hereby authorize the Lenders to date such
receipt as of the date of actual disbursement by the Lenders and confirmation of
receipt of the funds to the bank account listed in paragraph 3 above of the
funds hereby requested to be disbursed.

5. The Borrower hereby certifies as follows:

(a) The representations and warranties in Article III of the Facility Agreement
are true in all material respects on the date hereof with the same effect as
though such representations and warranties had been made on today’s date; and

(b) All of the conditions set forth in Article IV of the Facility Agreement have
been satisfied.

 

1



--------------------------------------------------------------------------------

6. The above certifications are effective as of the date of this request for
Disbursement and will continue to be effective as of the Disbursement Date. If
any of these certifications is no longer valid as of or prior to the
Disbursement Date, the Borrower will immediately notify the Lenders and will
repay the amount disbursed upon demand by the Lenders if Disbursement is made
prior to the receipt of such notice.

 

ZYMOGENETICS INC. By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF EVIDENCE OF DISBURSEMENT

[LETTERHEAD OF THE BORROWER]

[Date]

Ladies and Gentlemen:

 

  Re: Disbursement Receipt

ZymoGenetics Inc. (the “Borrower”) hereby acknowledge receipt of the sum of
[insert amount of disbursement] disbursed to us by Deerfield Private Design
Fund, L.P. and Deerfield Private Design International, L.P. (together the
“Lenders”) under the Loan provided for in the Facility Agreement, dated as of
June 26, 2008, between the Borrower and the Lenders.

 

Yours faithfully, ZYMOGENETICS INC. By:  

 

Name:  

 

Title  

 



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTE

PROMISSORY NOTE

[FILED AS SEPARATE EXHIBIT]



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTE

PROMISSORY NOTE

[FILED AS SEPARATE EXHIBIT]



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED LIENS

None.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF DEERFIELD WARRANT

[FILED AS SEPARATE EXHIBIT]